Order entered July 3, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-13-00035-CV

                              CODY MURPHY, Appellant

                                           V.

                             KILLER RIDEZ, INC, Appellee

                    On Appeal from the County Court at Law No. 5
                                Dallas County, Texas
                        Trial Court Cause No. CC-11-05462-E

                                       ORDER
      Appellee Killer Ridez, Inc.’s June 19, 2014 motion to modify the judgment and mandate

is DENIED.




                                                  /s/   MOLLY FRANCIS
                                                        JUSTICE